Lupmpkibt, O. J.
It is admitted that all the allegations in the bill are met and fully answered; but the presiding Judge thought it best, nevertheless, to hold up the bill till the hearing, and this practice is allowable where the complainant was entitled to any relief in the case made. Butin the judgment of this Court he is not: in other words, we think there is no equity in the bill.
What is the complainant’s case ? Why, that on the first day of May, 1865, he and Abbott, both grocery merchants in the city of Atlanta, contracted for a house and lot in that city, Abbott paying him $30,000 in Confederate money, whereupon, he executed to Abbott a deed to said property, and continuing, nevertheless, to occupy the same under a contract of rent with'the vendee. That at the .time of the sale, neither Abbott nor himself knew that Gen. Johnston had, some days previously, surrendered his army to General Sherman, and, with it, all the territory east of the Chatahoochee river, thereby rendering the Confederate currency utterly valueless, and stopping its circulation, which, at the time of the trade, was selling at Atlanta at $200 for $1 in gold; that he hurried off immediately to South-western Georgia, hearing, for the first time, in Macon of the surrender of the Confederate forces ; that from Albany he went to Mobile, from which place he dispatched an agent to’proceed up the Red river, in order to exchange the bills for groceries, but all to little or no purpose — the agent not realizing enough to defray expenses. Finally, the money received in payment was tendered back to Abbott, and Dermott, upon professional advice, disaffirmed the contract, and by this bill seeks its rescission.
And counsel for Dermott argues that the complainant having acted through a mistake of facts, to-wit, the surrender of Gen. Johnston’s army, he is entitled to a rescission; and he endeavors to analogize this case to the discharge of a *231contract in spurious bills, or the notes of an infant, or of a broken bank, where courts of equity have granted relief.
In our view, this case stands upon different principles wholly. Like the contracts made throughout the country during the war, the parties bargained with each other in reference to Confederate currency. The house and lot which is the subject matter of this litigation, is valued by Dermott at $5,000 in'greenbacks, by Abbott at $2,500 ; and yet the latter paid the former $30,000. All contracts were speculative, pretty much; and the risk was the success of the Confederacy and the payment of its currency; and each party judged for himself as to the chances. Mr. Dermott seems to be equally tremulous as to the value of his house and lot in Atlanta as about the Confederate currency: hence, he is found soliciting Abbott to purchase it, giving him five days to consider his proposition. Ve will merely add that Mr. Dermott is found endeavoring to exchange his money for produce, with a full knowledge that the Southern armies had been surrendered. He did not intend to act fraudulently, perhaps, but he supposed he might find in the West, especially the Trans-Mississippi, some, more confident than himself, who would still take the money.
And why should General Johnston’s surrender be seized upon as the epoch, or event, which is to determine the validity of contracts ? It is only one .act in the drama: all thoughtful men knew that the cause was hopeless before as well as after the surrender. The slide had commenced _ before: the surrender was the avalanche that prostrated everything before it. But we repeat, that all this was a matter of judgment and opinion, differing in each individual according to his temperament — viz, whether he was more or less hopeful.
But suppose that General Johnston’s surrender was the hinge upon which this contract hung, is it a mistake of fact as to that event ? Is it not clearly an ignorance of fact, which the Code declares, emphatically, shall not be sufficient to rescind the contract, (section 2592) ? And such was the doctrine of the law before the Code.
*232Set aside this contract, and who can foresee or predict the consequences of establishing such a precedent ? . Two men contract for a lot of cotton in New 1 orh, Liverpool, or elsewhere. By the last steamer, quotations stood so and so as to the market. Parties make their sales and purchases. By the arrival of the next packet, produce has either advanced or receded, and relief is sought from the ruinous speculation. So, as to all transactions of this kind, with regard to prices regulated by Confederate currency, men took the chances; and wherever they have executed their contracts without any imputation of fraud, let them stand. Any other rule would be ruinous.
Had Abbott known of the surrender and had not disclosed it to Dermott, and yet did or said nothing to mislead him, equity could have afforded no relief. How shall he be entitled to the aid of equity, when Abbott was as ignorant as himself of the surrender ?
We, therefore, overrule the interlocutory decree holding up the case for a hearing, not only because the answer fully denied all the facts in the bill upon which the complainant sought for relief, but for the broader reason that there is no equity in the bill.
Judgment reversed.